Citation Nr: 0918900	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  08-17 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for transitional cell 
carcinoma of the bladder, claimed as a result of exposure to 
asbestos.

2.  Entitlement to service connection for residuals of a 
stroke, claimed as due to bladder cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
bladder cancer and his military service or any incident 
thereof, to include asbestos exposure.

2.  The Veteran is not service connected for any disability.


CONCLUSIONS OF LAW

1.  Bladder cancer was not incurred in or aggravated by 
active military service, and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Service connection for claimed stroke residuals of a 
secondary basis is not warranted.  38 C.F.R. § 3.310 (2008)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bladder cancer, 
which he contends is due to exposure to asbestos in service.  
He also seeks service connection for residuals of a stroke, 
which he contends was caused by medical treatment for his 
bladder cancer.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.   
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated February 27, 2007, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2007 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining "relevant 
records from any Federal agency.  This may include medical 
records from the military, from VA Medical Centers (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration."  With respect to private 
treatment records, the letter informed the Veteran that the 
VA would make reasonable efforts to obtain private or non-
Federal medical records to include "records from State or 
local governments, private doctors and hospitals, or current 
or former employers."  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.

The February 2007 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency." [Emphasis as in the original letter]

The Board notes that the February 2007 letter specifically 
requested of the Veteran:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced February 2007 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.

With respect to effective date, the February 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

The Board adds, with respect to the secondary service 
connection issue, that resolution of that issue is based on 
the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].  

As will be discussed below, the Board is denying the 
secondary service connection issue because there is no 
service connected disability.  In Manning v. Principi, 
16 Vet. App. 534 (2002), the Court held that the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter. Similarly, VA's General Counsel has held that VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim, or to assist the 
veteran in developing evidence to substantiate a claim, where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit. See VAOGCPREC 5-
2004.

The pertinent facts with respect to the secondary service 
connection issue are not in dispute; application of pertinent 
provisions of the law and regulations will determine the 
outcome. The Board finds that no amount of additional 
evidentiary development would change the outcome of this 
case, and therefore the provisions of the VCAA are not 
applicable.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA treatment records, 
private medical records, and provided him with a physical 
examination in October 2007.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization, who 
presented argument on his behalf as recently as April 2009.  
The Veteran did not elect to have a personal hearing with the 
Board.

Accordingly, the Board will proceed to a decision.

1. Entitlement to service connection for transitional cell 
carcinoma of the bladder, claimed as a result of exposure to 
asbestos.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Asbestos exposure

Common materials that may contain asbestos include steam 
pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.  See Department of Veterans Affairs, Veteran's 
Benefits Administration, Manual M21-1MR, Part IV.ii.2.C.9.a 
(December 13, 2005).  High exposure to asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers.  M21-1MR, Part IV.ii.2.C.9.f. During WWII, 
several million people employed in U.S. shipyards and U.S. 
Navy Veterans were exposed to asbestos fibers since they were 
used extensively in military ship construction.  M21-1MR, 
Part IV.ii.2.C.9.g.

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system, except the prostate.  M21-1MR, Part IV.ii.2.C.9.b.

Specific effects of exposure to asbestos include:  Lung 
cancer that originates in the lung parenchyma rather than the 
bronchi, and eventually develops in about 50 percent of 
persons with asbestosis; gastrointestinal cancer that 
develops in 10 percent of persons with asbestosis; urogenital 
cancer that develops in 10 percent of persons with 
asbestosis; and mesothelioma that develops in 10 percent of 
persons with asbestosis.  Current smokers who have been 
exposed to asbestos exposure face an increased risk of 
developing bronchial cancer; mesotheliomas are not associated 
with cigarette smoking.  M21-1MR, Part IV.ii.2.C.9.c. 

The latent period for development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years between first 
exposure and development of disease.  M21-1MR, Part 
IV.ii.2.C.9.d.   

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former VBA Manual M21-1, Part VI, 
did not create a presumption of exposure to asbestos.  
Medical nexus evidence is required in claims for asbestos 
related disease related to alleged asbestos exposure in 
service.  VA O.G.C. Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV.ii.2.C.9.h.

Analysis

With respect to Hickson element (1), the Veteran has been 
diagnosed with bladder cancer.  See, e.g., an October 2007 VA 
examination report.  Hickson element (1) has therefore been 
demonstrated.  

With respect to Hickson element (2), the Veteran has argued 
that he was exposed to asbestos during service due to having 
served aboard a Navy ship during WW II.  
At the October 2007 VA examination, the Veteran reported that 
the ship was insulated with asbestos; that he slept on the 
bunks with plumbing right above his head.  

As noted in the law and regulations section above, asbestos 
exposure is a fact to be determined from the evidence.  See 
Dyment, supra.  In this case the Veteran's service record 
indicates that he served aboard a Navy ship during WW II.  
The Board has no reason to doubt that the Veteran may have 
been exposed to asbestos thereby.  Hickson element (2) is 
therefore satisfied.

The board adds that the Veteran's bladder cancer evidently 
was first manifested in 2005, many decades after he left 
military service and long after the end of the one year 
presumptive period found in 38 C.F.R. § 3.309(a).

While cancers of the urogenital system, and therefore bladder 
cancer, have been recognized by VA as being associated with 
exposure to asbestos, there is no statutory presumption of 
medical nexus.  Medical nexus evidence is required.  See VA 
O.G.C. Prec. Op. No. 04-00.  

In October 2007 a VA examiner concluded that the Veteran's 
transitional cell carcinoma of the bladder was less likely as 
not caused by exposure to asbestos in service.  The VA 
examiner noted that the Veteran had smoked cigarettes for 
20 years until 1965.  The examiner noted that by far the 
greatest known environmental risk factor for bladder cancer 
is smoking which increases the risk four to seven times over 
those who have never smoked cigarettes.  Even after 
10 years of smoking cessation, the risk of developing bladder 
cancer is still almost twice that of an individual who has 
never smoked.

The October 2007 VA examiner was obviously aware of the 
Veteran's exposure to asbestos aboard naval vessels in 
service; the Veteran reported such exposure directly to the 
examiner, who noted it in his report.  The examiner obviously 
discounted the Veteran's asbestos exposure as a source of his 
bladder cancer, instead focusing on his history of smoking.  

There is no other competent medical nexus opinion of record.  
The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim.  He has failed to 
do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

The Board acknowledges the Veteran's belief that his bladder 
cancer was caused by exposure to asbestos.  However, there is 
no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2008).  
Consequently, the Veteran's own assertions as to the etiology 
of his bladder cancer have no probative value.

Accordingly, Hickson element (3) has not been met, and the 
Veteran's claim fails on this basis.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
bladder cancer.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to service connection for residuals of 
stroke, claimed as due to bladder cancer.

The Veteran in essence contends that he has residuals of a 
stroke which were caused by medical treatment for his bladder 
cancer.

The Board initially observes that the Veteran is not 
contending, and nothing in the record on appeal suggests, 
that his claimed stroke residuals are directly related to his 
military service.  The Board's inquiry will therefore be 
focused on the matter of secondary service connection.  

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2008); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).



Analysis

Wallin element (1) requires evidence of a current disability.  

The Veteran contends that he had a stroke.  A medical report 
dated July 18, 2006, relating to an MRI of the brain, noted 
there were non-specific periventricular white matter changes 
likely representing chronic microvascular disease; no 
evidence for acute stroke; and diffuse cerebral atrophy.  
Although it is unclear exactly what disease entity is 
present, there is medical evidence of brain disease.  A 
claimant is not expected to be able to definitively diagnose 
claimed disabilities.  Wallin element (1) is arguably met. 

Wallin element (2) requires evidence of a service-connected 
disability.  The Veteran has no service-connected 
disabilities.  As was discussed above, the Board has denied 
his claim of entitlement to service connection for bladder 
cancer.  Therefore, Wallin element (2) has not been met.  The 
claim fails on that basis. 

With respect to Wallin element (3), medical nexus, in the 
absence of a service-connected disability it necessarily 
follows that nexus is also lacking.  Thus, element (3) is 
also not met and the claim fails on that basis as well.

In conclusion, for the reasons set out above, the Board has 
determined that the criteria for the establishment of 
entitlement to service connection for residuals of a stroke 
on a secondary service connection basis have not been met.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The benefits 
sought on appeal are therefore denied.  




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bladder cancer is 
denied. 

Entitlement to service connection for residuals of stroke is 
denied.



 ____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


